Citation Nr: 1018542	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-37 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from October 
1966 to October 1969, and from January 1971 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
February 2008.  A statement of the case was issued in August 
2008, and a substantive appeal was received in November 2008.  
The veteran appeared at a hearing before the Board at the RO 
in December 2009.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Preliminary review of the record reveals that the Veteran's 
overall health is severely impaired.  In addition to his two 
service-connected disabilities (posttraumatic stress disorder 
(PTSD) with generalized anxiety reaction and lumbosacral 
strain with arthritis, it appears that the Veteran also 
suffers from severe nonservice-connected disorders, including 
some type of degenerative neurological impairment.  

The underlying question in this case is whether the Veteran's 
two service-connected disabilities result in a disability 
picture which meets the legal criteria for special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on the basis of being 
housebound.  Some of the evidence suggests that it is the 
nonservice-connected disorders which leave the Veteran in 
need of assistance.  However, some items of evidence 
regarding mental status might suggest that the PTSD with 
anxiety is of such severity as to leave the Veteran in need 
of assistance.  Given the facts of this case, the Board 
believes that further medical clarification is necessary to 
fully assist the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
appropriate VA examinations for his PTSD 
and lumbosacral spine disabilities for 
the purpose of ascertaining whether these 
service-connected disabilities leave the 
Veteran in need of assistance of other or 
result in his being housebound.  It is 
imperative that the claims file be made 
available to the examiners for review.  
Examination findings should be reported 
as they pertain to the impact of these 
disabilities on the activities of daily 
living. 

The psychiatric examiner should also 
clearly offer an opinion as to whether 
the Veteran's PTSD with generalized 
anxiety requires care or assistance to 
protect the Veteran from the hazards or 
dangers inherent in his daily 
environment.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought is 
warranted.  Unless the claim is granted 
in fully, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


